- Provided by MZ Technologies Filed by TAM S.A. pursuant to Rule 425 under the S ecurities Act of 1933, as amended. Subject of the offer: TAM S.A. (Commission File No.: 1-32826) Dear Client, We are very happy to announce our intention to merge* with LAN, creating a new Latin American airlines group, which will be one of the largest in the world, named LATAM Airlines Group S.A This decision is part of our strategy to be a leader in global airline industry consolidation. As you know, LAN is one of the leading airlines in Latin America and shares many of TAMs values, beliefs and ambitions. Based on our three year history of codeshare partnership and on the prior cooperation of the airlines in procurement and maintenance activities, we are confident that we will be able to successfully integrate our companies and benefit our clients. Today our companies already serve over 115 destinations in 23 countries around the world, including Europe, Asia and North America. We are excited that our networks are very complementary and together would form the most comprehensive cargo network in Latin America. If the merger is approved by regulators, we will become a stronger and faster-growing airline than we are today. This will result from our ability to improve the services we offer to our clients. For example, we will fly to more destinations at more convenient times. Our companies will work quickly to ensure that clients can book, dispatch and monitor cargo seamlessly in the expanded global network. To summarize, this merger offers exciting opportunities for our clients, our companies and the communities we serve. We seek to maintain and strengthen our relationships in the future by honoring our commitments and valuing our history of service to our clients. The press release and further information on this merger will be available on the website: www.latamairlines.com. Best regards, Carlos A P M Amodeo Paulo C Branco Cargo Director Comercial and Planning Vice-President * LAN Airlines S.A. (LAN) and TAM S.A. (TAM) have entered into a non-binding MOU (Memorandum of Understanding) that outlines their intentions to combine their airlines under a single parent entity. The transaction is subject to both parties entering into a binding definitive agreement and satisfaction of conditions, including corporate and shareholder approvals and actions and regulatory approvals. Note on Forward-Looking Statements This letter contains forward-looking statements, including with respect to the negotiation, implementation and effects of the proposed combination. Such statements may include words such as anticipate, estimate, expect, project, intend, plan, believe, would or other similar expressions. Forward-looking statements are statements that are not historical facts, including statements about our beliefs and expectations. These statements are based on current plans, estimates and projections, and, therefore, you should not place undue reliance on them. Forward-looking statements involve inherent risks and uncertainties. We caution you that a number of important factors could cause actual results to differ materially from those contained in any forward-looking statement. These factors and uncertainties include in particular those described in the documents we have filed with the U.S. Securities and Exchange Commission. Forward-looking statements speak only as of the date they are made, and we undertake no obligation to update publicly any of them, whether in light of new information, future events or otherwise. ADDITIONAL INFORMATION ABOUT THE PROPOSED BUSINESS COMBINATION AND WHERE TO FIND IT: This letter relates to a proposed business combination between LAN Airlines S.A. (LAN) and TAM S.A. (TAM), which will become the subject of a registration statement and prospectus to be filed with the SEC by LAN and a new entity to be formed in connection with the combination. This letter is not a substitute for the registration statement, prospectus and offering materials that LAN and the new entity will file with the SEC or any other documents that they may file with the SEC or send to shareholders in connection with the proposed combination. INVESTORS AND SECURITY HOLDERS ARE URGED TO READ THE REGISTRATION STATEMENT, PROSPECTUS, EXCHANGE OFFER DOCUMENTS AND ALL OTHER RELEVANT DOCUMENTS FILED OR THAT WILL BE FILED WITH THE SEC AS THEY BECOME AVAILABLE BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION ABOUT THE PROPOSED BUSINESS COMBINATION. All such documents, if filed, would be available free of charge at the SECs website (www.sec.gov) or by directing a request to LANs Investor Relations at 56-2-565-8785 or by e-mail at investor.relations@lan.com, or to TAMs Investor Relations at 55-11-5582-9715 or by e-mail at invest@tam.com.br.
